Whitfield, 0. J.,
delivered tbe opinion of the court.
It is said in Wren v. Hoffman, 41 Miss., 620, that “parol evidence may be admitted to show that the instrument is altogether void, or that it never had any legal existence or binding force, either by reason of fraud, or for want of due execution and delivery. This qualification of the rule applies to all contracts.” The court’s ruling in admitting the testimony showing that the contract was procured by fraud was therefore correct. It is one thing to attempt to vary, alter, or contradict the terms of a written contract once validly executed, and quite a different thing to show that the contract offered never had any legal existence, because its execution was procured by fraud. But the court committed fatal error in refusing to allow appellants to show by the contents of the letters from plaintiffs that they admitted that they had not deposited the money in the Eirst National Bank at Meridian, the letters having been shown to have been-lost or destroyed.

Reversed and remanded.